      Case 1:18-cv-00354-HSO-JCG Document 18 Filed 01/10/19 Page 1 of 4



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

MARCOS MARTINEZ and                          )
STEPHANIE MARTINEZ, on behalf of             )
herself and her minor children, A.M.M.,      )
A.I.M., and E.A.M.,                          )
                                             )
               Plaintiffs;                   )
                                             )
v.                                           )               CIV. A. NO. 1:18-cv-354-HSO-JCG
                                             )
HANCOCK COUNTY, MISSISSIPPI,                 )
MILTON ARIC LATSCHAR, in his                 )
individual capacity, ABE LONG, in his        )
individual capacity, WILLIAM                 )
COVINGTON, in his individual capacity,       )
REGINALD FOWLER, in his individual capacity, )
                                             )
               Defendants.                   )

       JOINT MOTION FOR STAY AND QUALIFIED IMMUNITY DISCOVERY
                          SCHEDULING ORDER

       1.      Plaintiffs, Marcos Martinez and Stephanie Martinez, on behalf of herself and her

minor children, A.M.M., A.I.M., and E.A.M., and Defendants, Hancock County, Milton Aric

Latschar, Abe Long, William Covington, and Reginald Fowler, by and through counsel, move

this Court for a stay and scheduling order for discovery relating to qualified immunity.

       2.      Plaintiffs filed the Complaint in this case against Defendants Hancock County,

Milton Aric Latschar, Abe Long, William Covington, John Doe #1 and John Doe #2 on

November 7, 2018. (ECF No. 1.) Defendants filed an Answer on December 3, 2018, which

raised qualified immunity as an affirmative defense to allegations against Defendants Latschar,

Long and Covington. (ECF No. 6 at 2.) On December 20, 2018, the Court entered a Rule 16(a)

Initial Order setting a telephonic case management conference for February 7, 2019. Fed. R. Civ.

P. 16(a). The Court ordered the parties to confer regarding all matters set forth in Local Rule

                                                 1
      Case 1:18-cv-00354-HSO-JCG Document 18 Filed 01/10/19 Page 2 of 4



26(f) at least 21 days prior to the conference (i.e., by January 17, 2019). On December 21, 2018,

Plaintiffs filed the First Amended Complaint, which replaced Defendants John Doe #1 and John

Doe #2 with Defendant Reginald Fowler. (ECF No. 14.) On January 9, 2019, Defendants filed an

Answer to Plaintiffs’ First Amended Complaint, which raised qualified immunity as a defense to

the allegations against Defendants Latschar, Long, Covington and Fowler. (ECF No. 16 at 2.)

       3.      Because Defendants have raised qualified immunity as an affirmative defense, the

parties agree that it is appropriate to stay proceedings except for discovery and briefing on the

issue of qualified immunity. See L.U. Civ. R. 16(b)(3)(B). The parties request that the Court

enter a scheduling order governing discovery and briefing on qualified immunity. See Handshaw

v. Hillard, No. 1:14-cv-00304-JCG (S.D. Miss. Dec. 18, 2014) (entering scheduling order

allowing the parties to conduct discovery relating to qualified immunity, and setting a deadline

for dispositive motions on qualified immunity, while staying all other proceedings); Craven v.

Perry Cty., No. 2:12-CV-99-KS-MTP, 2012 WL 3582666 (S.D. Miss. Aug. 17, 2012) (allowing

parties to conduct discovery relating to qualified immunity and setting deadlines for that

discovery and for the filing of a dispositive motion based on qualified immunity).

       4.      Plaintiffs and Defendants respectfully request this Court to allow 120 days from

entry of the Court’s Order for the parties to conduct discovery relating to qualified immunity in

the form of depositions, interrogatories, requests for production of documents, and requests for

admissions, pursuant to the Federal Rules of Civil Procedure.

       5.      Upon completion of immunity-related discovery, the parties should be granted an

additional 30 days to submit motions related to qualified immunity.

       6.      This proposed procedure will allow the Court to have the benefit of the

information and evidence obtained in discovery in deciding the immunity issues in this case.



                                                 2
      Case 1:18-cv-00354-HSO-JCG Document 18 Filed 01/10/19 Page 3 of 4



       7.      Plaintiffs and Defendants therefore respectfully request that the Court stay

proceedings in this case but allow for discovery and briefing on the issue of qualified immunity.

The parties request that the Court allow 120 days from entry of the Court’s Order to conduct

immunity-related discovery, and that upon completion of immunity-related discovery, the Court

allow an additional 30 days for the parties to submit any motions relating to qualified immunity.



Dated: January 10, 2019

s/ Bryan Lopez                               s/William R. Allen
Bryan Lopez*                                 William Robert Allen
California Bar No. 306158                    Miss. Bar No. 100541
Southern Poverty Law Center                  ALLEN, ALLEN, BREELAND & ALLEN, PLLC
201 Saint Charles Ave., Suite 2000           P.O. Box 751
New Orleans, LA 70170                        214 Justice Street (39601)
(504) 486-8982 (phone)                       Brookhaven, MS 39602-0751
(504) 486-8947 (fax)                         (601) 833-4361 (phone)
bryan.lopez@splcenter.org                    (601) 833-6647 (fax)
*Admitted Pro Hac Vice                       will.allen@aabalegal.com




                                                3
      Case 1:18-cv-00354-HSO-JCG Document 18 Filed 01/10/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I certify that on January 10, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will provide service to the following:

                       William Robert Allen
                       P.O. Box 751
                       214 Justice Street (39601)
                       Brookhaven, MS 39602-0751
                       (601) 833-4361 (phone)
                       (601) 833-6647 (fax)
                       will.allen@aabalegal.com




                                                      /s/ Bryan Lopez




                                                 4
